Citation Nr: 1525523	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a right leg injury, to include meralgia paresthetica.

2.  Entitlement to service connection for residuals of a heart attack.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a psychotic disorder.

4.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1986 to November 1987.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2011 rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

These matters, other than entitlement to service connection for migraines, were most recently before the Board in April 2013 when the Board reopened the previously denied claim for service connection for an acquired psychiatric disorder and remanded the matters for further action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran, in his August 2014 VA Form 9, requested a videoconference Board hearing.  In December 2014 VA correspondence, he was advised that his hearing was scheduled for February 17, 2015, at the Nashville, Tennessee RO.  

In February 2015 correspondence, the Veteran requested that the hearing be held at the Memphis Satellite Office because of disabilities that prevent him from traveling.  A hearing was scheduled for May 19, 2015, at the Nashville RO.  A May 2015 VA report of contact reflects that the Veteran stated that he was unable to travel to the Nashville RO and instead requested that a telephone conference be scheduled. 

The Board does not hold hearings by telephone.  However, videoconference hearings may be held at satellite locations, such as a VA Medical Center, in some circumstances.  There is no evidence in the claims file that the Veteran was afforded a hearing at the Memphis VAMC, or that he changed his mind regarding his preferred hearing location.  There is also no evidence that the RO informed him as to whether or not a hearing could be held in Memphis.  

Based on the foregoing, a remand is warranted to afford the Veteran a videoconference Board hearing at the Memphis VAMC, if reasonably possible.  

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the Memphis VAMC, if reasonably possible.  Notify him of the date, time and location of his hearing and place a copy of the hearing notice letter in his claims file.  

If the RO is unable to schedule a videoconference Board hearing at the Memphis VAMC, it should annotate the reasons for such inability in the claims file, and afford the Veteran an opportunity for a hearing at the Nashville RO.

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures, the claims file should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

